Citation Nr: 1616007	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-29 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease, degenerative joint disease, and lumbosacral strain.  

2.  Entitlement to basic eligibility for assistance in acquiring specially adaptive housing.  

3.  Entitlement to basic eligibility for assistance in acquiring a special home adaptation grant.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran served on active duty for training from May 15, 1977, to August 10, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009 and February 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).  The 2009 rating decision denied reopening a claim of service connection for low back strain; and the 2010 rating decision denied basic eligibility for specially adaptive housing.  The Board assigned these issues to number 10-29 596 on its Docket.

In a decision dated March 15, 2012, the Board, in pertinent part, found that new and material evidence had been received to reopen the Veteran's claim of service connection for a low back disability and remanded the reopened claim for service connection, and the issue of entitlement to specially adapted housing, for further development.  In January 2015, the Board again remanded these issues, and they have since been returned to the Board, with the requested actions having been accomplished.  No further action to ensure compliance with the Board's 2015 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran clearly and unmistakably had a pre-existing lumbar sprain-strain disorder when he entered military service, and there was no increase in disability during service.

2.  The Veteran's lumbar spine degenerative disease is not related to service or a service-connected disability.  

3.  The Veteran does not have loss or loss of use of both lower extremities; he is not blind; he does not have the loss or loss of use of one lower extremity; the loss or loss of use of both upper extremities; the loss or loss of use of both hands; full thickness or subdermal burns; or amyotrophic lateral sclerosis.  


CONCLUSIONS OF LAW

1.  A pre-existing lumbar sprain-strain disorder was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.304(b), 3.306(a) (2015).

2.  Lumbar spine degenerative disease, to include degenerative disc disease and degenerative joint disease, was not incurred in or aggravated by service, may not be presumed to have been incurred during service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).

3.  The criteria for basic eligibility for assistance in acquiring specially adaptive housing are not met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. §§ 3.809, 36.4404 (2015).

4.  The criteria for basic eligibility for assistance in acquiring a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2014); 38 C.F.R. § 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in August and November of 2009, and March 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claims; including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  He was also apprised of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

As for VA's duty to assist, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals has been obtained.  The Veteran's military, VA, and private medical records have been obtained.  

The Veteran was also afforded multiple VA examinations during the appeal period, including two VA spine examinations.  The Board has reviewed the examination reports and finds that they, together, are adequate because the examiners reviewed the claims file; physically examined the Veteran; conducted appropriate tests; reported all findings in detail; and explained the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In addition, the Veteran was offered the opportunity to testify before a member of the Board regarding the instant appeals, which he declined.  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided below, and no further assistance to develop evidence is required.

II.  Merits 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  The Board's analyses below focuses specifically on the elements needed to substantiate the claims, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A. Service connection lumbar spine

The Veteran seeks service connection for a back disorder.  He reports that he had a back disorder before he entered military service, and contends that it was aggravated by service.  He also suggests that his current degenerative back disorders may be secondary to his service-connected bilateral knee disabilities.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  See also 38 C.F.R. § 3.304(b) (A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.)

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts and analysis

Preliminarily, the Board notes that while a lumbar (low back) disorder was not reported or detected during the Veteran's 1977 enlistment examination, pre-service private medical records dating from July to November 1974 show treatment for low back pain and lumbar spasm, diagnosed as acute L-S sprain; dorsal lumbar strain, and sacroiliac sprain with associated myositis.  See 1974 Workers' Compensation medical records.  The Board accordingly finds, by clear and unmistakable evidence, that the Veteran had a pre-existing low back pain/back sprain-strain disorder on entry into service.  

Having found that the Veteran clearly and unmistakably had a pre-existing lumbar sprain-strain disability on entry into service, the next inquiry is whether it was aggravated by service.  

Service treatment records document complaints of, and treatment for, low back pain, diagnosed as lumbar spasm, low back pain, and acute L-S strain, which are the same symptoms complained of (in type and magnitude) before the Veteran's entry into military service.  In a letter dated November 11, 1974, the Veteran's pre-service physician reported that the Veteran had presented with complaints of progressively worsening low back pain after lifting an object at his civilian job; that the Veteran's physiotherapy treatment regime had included muscle relaxants, anodynes, electromuscle stimulation, ultrasound and osteopathic manipulative treatment, and a trigger point injection; and that the Veteran could expect to need some further physiotherapy after returning to work (see November 11, 1974, letter from private doctor of osteopathy to Veteran's employer).  During service the Veteran received physical therapy for his same L-S strain symptoms of low back pain and spasm; exactly as he had before service, and as anticipated by his physician.  Moreover, there was no complaint or finding of a back disorder during the Veteran's July 1977 separation examination (see July 22, 1977 "MED 200" examination); or on examination a few months after service during a December 1977 VA examination.  See December 15, 1977, VA examination report.  X-rays in December 1977 likewise were interpreted as revealing normal curvature, alignment and bone texture.  The next documented complaints are many years post service.  Based on pre-service records that chronicle the Veteran's symptoms and treatment before service, and on in-service records, which describe these same symptoms, as well as post service records that fail to document any back complaints until many years after service, there clearly and unmistakably was no increase in disability of the Veteran's preexisting lumbar sprain-strain disability during service.  

To the extent that the Veteran has expressed the opinion that his pre-service lumbar sprain-strain disorder was aggravated during service, his opinion as a lay person is limited to inferences that are rationally based on his perception and that do not require specialized education, training, or experience.  The Veteran is not shown to be qualified through specialized education, training, or experience to offer medical diagnoses or opinions; so his opinion on the natural progression of lumbar sprain-strain disorders is of no probative weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).

In sum, the record shows the Veteran's in-service complaints were consistent with his pre-service complaints and he then had no complaints for many years.  This evidence clearly and unmistakably shows a pre-service disability that was not aggravated by service.  

Post service, the Veteran has been diagnosed to have degenerative joint disease and degenerative disc disease of the lumbar spine; however, the earliest medical evidence of any post-service low back problem is Workers' Compensation records dated in 1997, which document a workplace injury involving the lower back on August 22, 1997.  See also September 1998 VA examination report (noting that the Veteran had an active Workers' Compensation case for back and arm conditions).  This intercurrent injury to the Veteran's back after his separation from service directly opposes a nexus to service under 38 C.F.R. § 3.303(d).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (providing that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

Moreover, there is no evidence of the Veteran's current degenerative disease until much later.  Pre-operation x-rays taken in conjunction with knee surgery in October 2013 found stable mild degenerative changes of the spine; and x-rays taken in conjunction with an April 2013 VA orthopedic examination found very mild grade 1 anterolisthesis of L4 on L5 "likely degenerative in nature."  Diagnosis was lumbar spine degenerative disc/joint disease, which the examiner indicated was not related to service.  This remote evidence of degenerative disease involving the low back (lumbar spine) more than 35 years after service does not support the contention it is due to any in-service disease or injury; and, as there is no earlier evidence of arthritis (see, e.g., December 1977 VA examination x-rays), the Veteran does not meet the requirements for a grant of service connection under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.  

There is also no competent medical evidence of a link to service.  In fact; according to a September 2015 VA examiner, the Veteran's degenerative spine disease is not related to service but is instead due to the normal aging process.  There is no medical evidence of record to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  The examiner also stated that it is less likely than not that the Veteran's lumbar degenerative disease was caused or aggravated by the Veteran's service-connected knee disabilities explaining the Veteran's lumbar degeneration occurred independently of degenerative changes in the knee joints with no aggravation of the lumbar spine degenerative disease.  There is, again, no medical evidence of record to the contrary.  This opposes a grant of service connection under 38 C.F.R. § 3.310.  Id.  At this point the weight of the evidence is decidedly against the claim.

As for the Veteran's contention that there may be a nexus between his current degenerative back disorders and his service-connected knee disabilities, this is a medical question that is complex in nature, so any inference, that is, opinion, must come from one with medical expertise, or have some medical foundation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  No medical provider has made such an assertion; and, again, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on medical causation.  He also has presented no learned evidence in support of his lay opinion (see 38 C.F.R. § 3.159(a)(1)); so the record is without any competent evidence in support of his lay opinion and it is of no probative weight.  

This leaves the record simply showing the recurrence, without any increase in disability, of a preexisting lumbar sprain-strain during service, and the onset of age related low back/lumbar spine degenerative disease some 35 years after the Veteran's separation from service.  This is not a basis upon which to establish service connection.  Accordingly, the weight of the evidence is against the claim and the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.

B. Specially adaptive housing and special home adaptation grant

In addition to the foregoing, the Veteran maintains that his service-connected bilateral knee disabilities preclude locomotion without the aid of assistive devices, and he is requesting assistance in acquiring specially adapted housing and/or a special home adaptation grant.  He complains of constant bilateral knee pain, and contends that he must use a cane and wear braces on both knees at all times in order to ambulate.  See September 2015 VA examination report.

38 C.F.R. § 3.809 provides that in order for a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. §§ 2101(a)(2)(A)(i) or 2101A(a) to be extended to a veteran, the veteran must (a) be entitled to compensation under chapter 11 of title 38, United States Code, for a disability rated as permanent and total; and the disability must (b) be due to 

(1) The loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or

(3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or

(6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

See 38 C.F.R. § 3.809.

The phrase "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

38 C.F.R. § 3.809a provides that a certificate of eligibility for assistance in acquiring necessary special home adaptations, or, on or after October 28, 1986, for assistance in acquiring a residence already adapted with necessary special features, under 38 U.S.C.A. 2101(b) or 2101A(a), may be issued to a veteran who served after April 20, 1898, if the veteran (a) is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under §3.809 and has not previously received assistance in acquiring specially adapted housing under 38 U.S.C. 2101(a); and (b) is entitled to compensation under chapter 11 of title 38, United States Code, for a disability that 

(1) VA has rated the disability as permanently and totally disabling and it 

(i) includes the anatomical loss or loss of use of both hands; or

(ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; or

 (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or

(iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).

or

(2) The disability is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  For the purposes of this paragraph, an eye with a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less.  The disability discussed in this paragraph need not be rated as permanently and totally disabling.  

See 38 C.F.R. § 3.809a.   

Facts and analysis

The Veteran is service-connected (entitled to compensation under chapter 11 of title 38, United States Code) for left and right knee disabilities.  Under Diagnostic Code 5257, he is assigned a 30 percent disability rating for the right knee, as well as for the left knee.  He is assigned a separate 10 percent disability rating under Diagnostic Code 5010 for the left knee, and a separate 10 percent rating under Diagnostic Code 5260 for the right knee.  Thus, each knee has a 30 percent rating and a 10 percent rating.  He has a combined disability evaluation of 70 percent, and has been granted a total disability rating based on individual unemployability due to these service connected disabilities, effective from 1997.  Since the Veteran is only service connected for knee disabilities, it is only those disabilities which may form a basis for an award of a home adaptation grant, or eligibility for specially adapted housing.  

Although significantly impairing, the medical evidence of record fails to show the service-connected bilateral knee disabilities are productive of the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

On VA orthopedic examination in April 2013, the examiner remarked that the Veteran "ambulates with a cane" and "has great difficulty" ambulating; and then averred that "the Veteran's mobility and [activities of daily living] could be aided/improved with adaptive devices to assist with mobility and [activities of daily living] ... including, but not limited to braces, walkers, canes, etc."  See May 2013 addendum opinion.  Although this evidence confirms that the Veteran had "great difficulty ambulating," it does not establish locomotion was precluded without an assistive device; so the Board remanded the matter for a new examination.  

On VA orthopedic examination in September 2015, another examiner found range of motion in the left knee from full extension, 0 degrees to 105 degrees flexion, and in the right knee form 0 to 65 degrees.  Strength was characterized as 5/5 in each extremity (normal), with no lateral instability.  With respect to the question of whether there is functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis, the examiner indicated "No," although the Veteran regularly used braces and canes for locomotion.  Notably, it was in the context of the examination of the Veteran's lumbar spine disability (which is not service connected) that the examiner indicated that without the use of a cane, the Veteran would be precluded from locomotion.   

Because the pertinent service connected disability is not shown to be productive of loss of use of the lower extremities as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, eligibility for assistance in acquiring specially adapted housing or special home adaptation grant is not established.   


ORDER

Service connection for a lumbar spine disorder, to include degenerative disc disease, degenerative joint disease, and lumbosacral strain, is denied.

Basic eligibility for assistance in acquiring specially adaptive housing is denied.

Basic eligibility for assistance in acquiring a special home adaptation grant is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


